Exhibit 10.1


November 21, 2005

Jeff Bairstow
[Address]

Dear Jeff:

We would like to confirm the terms and conditions of your employment with
Dendrite International, Inc. (“Dendrite”) as set forth below in the Specific
Terms and Conditions of Employment and the General Terms and Conditions of
Employment (collectively the “Agreement”).

SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT

1.             DUTIES/TERM.     You will be employed as Chief Financial Officer
reporting to the Chief Executive Officer (“CEO”). This employment is subject to
Board ratification. If the Board ratifies your employment, you anticipate
starting employment on December 27, 2005. You shall (i) perform those duties as
may from time to time be assigned to you by the CEO, consistent with your senior
position; (ii) devote your full-time attention and best efforts solely and
exclusively to the duties assigned to you; and (iii) comply with all existing
Dendrite rules, regulations, policies and directives and those which may be
established from time to time. Your employment will be at-will and may be
terminated at any time for any reason with or without cause by Dendrite. You
agree to provide two (2) weeks notice to Dendrite before terminating your
employment.

2.             COMPENSATION.

(a)     Base Salary.     Dendrite shall pay you for your services a base salary
at a rate of $475,000 per annum to be paid on a semi-monthly basis in accordance
with Dendrite’s regular payroll practices. Any salary increases will be
evaluated no less frequently than on the anniversary date of your employment.

(b)     Bonus.     You will be eligible to receive an annual discretionary bonus
(the “Bonus”) with an initial target of $240,000. Bonus eligibility shall be
determined and paid in accordance with Dendrite’s applicable incentive
compensation policy then in effect for senior executives. The payment of any
Bonus is subject to: (i) Dendrite’s achievement of quarterly and annual
financial goals as set forth in the Board approved annual business plan, (ii)
such other objectives as may be determined by Dendrite from time to time, (iii)
you remaining in the employ of Dendrite as of the time of payment of any such
Bonus or portion thereof, and (iv) the terms and conditions of the applicable
incentive compensation plan then in effect. Your target for a discretionary
bonus will be reviewed and determined on an annual basis by Dendrite. In
addition, Dendrite will pay you at least a $240,000 bonus for 2006. Bonuses
shall be paid no later than March 31 of the following year.

- 1 -

--------------------------------------------------------------------------------

(c)     Stock Options.     Pursuant to Dendrite’s New Hire Stock Plan (the
“Stock Plan”), upon the execution of this Agreement, you shall be eligible to
receive non-qualified options to purchase 275,000 shares of the common stock of
Dendrite. The price for such options shall be determined by the Compensation
Committee of the Board, subject to the terms and conditions of the Stock Plan.
Such options shall fully vest on December 31, 2005. In addition, your
entitlement to such options shall be subject to (i) a three-year restriction on
selling the underlying shares such that no more than 1/3 of such shares may be
sold in each of the three (3) twelvemonth periods ending on the first, second
and third year anniversaries of the option grant date, (ii) approval by the
Board, (iii) your execution of a definitive option agreement in form and
substance satisfactory to Dendrite and (iv) in all instances subject to the
terms and conditions of the Stock Plan. You will be eligible for subsequent
option grants at times that other senior executives are eligible for such
grants.

3.             BENEFITS.

Dendrite shall provide you:

(a)     Vacation.     4 weeks vacation per annum in accordance with Dendrite
policy in effect from time to time.

(b)     Business Expenses.     Reimbursement for reasonable travel,
entertainment and other reasonable and necessary out-of-pocket expenses incurred
by you in connection with the performance of your duties in accordance with
Dendrite policy in effect from time to time.

(c)     Commuting Expenses.     Commencing on the date you begin employment and
continuing for up to twenty months thereafter (the “Commuting Period”), Dendrite
will reimburse you for reasonable expenses incurred by you in commuting from
your home in San Francico, California to Dendrite’s principal offices in New
Jersey in accordance with Dendrite policy in effect from time to time. Subject
to Dendrite’s prior approval, during the Commuting Period, Dendrite will
reimburse you for the reasonsable costs of a car and rental residence for your
overnight stays in the Bedminister, New Jersey area or, at its discretion,
provide you with such a car and/or rental residence. In the event that anything
provided under this Section 3(c) is reasonably determined by Dendrite to be
included in your gross income, you shall be entitled to receive from Dendrite an
additional payment (a “Tax Adjustment Payment”) in an amount such that, after
payment by you of all applicable U.S. federal, state and local taxes (computed
at the maximum marginal rates and including any interest or penalties imposed
with respect to such taxes) imposed on the amounts included in gross income
(including the Tax Adjustment Payment), you retain an amount of the Tax
Adjustment Payment equal to the taxes imposed on the amounts included in gross
income.

- 2 -

--------------------------------------------------------------------------------

(d)     Relocation.     Dendrite will provide you with relocation benefits in
accordance with the terms and conditions of the Dendrite International Domestic
Relocation Policy (the “Relocation Policy”); provided you relocate within two
years after the commencement of your employment. Any amounts that Dendrite pays
to you or on your behalf under Section 3(c) will count towards the cap of
relocation benefits that you may otherwise be eligible to receive under the
Relocation Policy. In the event that prior to your first anniversary of your
relocation (i) you terminate your employment with Dendrite for any reason
whatsoever (except following a Change in Control), or (ii) your employment is
terminated by Dendrite for Cause, you agree to pay to Dendrite within 90 days of
the termination of your employment all amounts paid to you or on your behalf
associated with your relocation. You authorize Dendrite to immediately offset
against and reduce any amounts otherwise due you for any amounts in respect of
your obligation to repay such amounts.

(e)     Retirement Benefits.     Retirement benefits to the same extent as may
be provided to other similarly situated senior executives in accordance with
Dendrite policy then in effect and subject to the terms and conditions of such
benefit plans.

(f)     Indemnification.     Throughout your employment with Dendrite, you will
have indemnification rights in accordance with the indemnification provisions
contained in the Company’s Directors & Officers insurance policy, Certificate of
Incorporation, and By-laws, then in effect. In addition, you will have the
indemnification rights as set forth in the Indemnification Agreement between you
and Dendrite.

(g)     Other.     Other benefits to the same extent and with the same cost as
may be provided to other senior executives in accordance with Dendrite policy
then in effect and subject to the terms and conditions of such benefit plans.
Such benefits may include, but are not limited to, Medical, Dental, Life and
AD&D, Short Term Disability, Long-Term Disability, and Deferred Compensation.

4.             TERMINATION; SEVERANCE

(a)     Upon your termination of employment by Dendrite for any reason other
than termination by Dendrite for Cause (as defined in Exhibit A), Disability (as
defined in Exhibit A) or upon your death, you shall solely be entitled to
(subject to any applicable off-sets) applicable payments and benefits in Section
4(b), and your base salary through the date of your termination.

(b)     If your employment hereunder is terminated by Dendrite for any reason
other than death, Cause (as defined in Exhibit A) or Disability (as defined in
Exhibit A), you shall be entitled to receive severance payments of your monthly
base salary for 12 months following your employment termination (calculated at
the rate of base salary then being paid to you as of the date of termination);
provided, however, that in the event you obtain any other employment or any
consulting or independent contractor engagement during the Severance Period, you
shall immediately notify Dendrite, and any compensation earned by you therefrom
shall reduce Dendrite’s severance obligations to you under this Section 4(b) on
a dollar-for-dollar basis (the “Offset”). From time to time during the Severance
Period, upon Dendrite’s reasonable written request, you shall provide Dendrite
with written verification (such as wage stubs, tax returns and new employer
verifications) of amounts

- 3 -


--------------------------------------------------------------------------------

earned by you from such other employment or consulting engagements. In the event
you fail to supply such information within 10 days of the date of such request,
the obligations of Dendrite under this Section 4(b) shall terminate. The
severance payments to be paid to you under this Section 4(b) shall be referred
to herein as the “Severance Payment” and the 12-month period of Severance
Payments shall be referred to as the “Severance Period.” No interest shall
accrue or be payable on or with respect to any Severance Payment. Your benefits
coverage will continue under Dendrite’s group medical and dental plans for the
Severance Period. At the conclusion of the Severance Period, you shall be
provided the opportunity to continue your benefits coverage pursuant to “COBRA,”
Sections 601 et seq. of ERISA. During the Severance Period your cost of health
benefits coverage shall be the same as the amount you paid as an active employee
under Dendrite’s group health and dental plans. Notwithstanding the foregoing,
in the event you become re-employed with another employer during the Severance
Period, you will no longer be eligible for participation in Dendrite’s plans at
employee rates, Dendrite will have no obligation to pay for the cost of any
health and dental coverage, and you will immediately become eligible for COBRA
coverage at COBRA (102% of premiums) rates. You agree to notify Dendrite of any
employment or other engagement that begins or occurs during the Severance
Period.

(c)     The following severance payment only applies in the event of a Change in
Control. If your employment hereunder is terminated within the (1) year period
following a Change in Control by you for Good Reason (as defined in Exhibit A),
you shall be entitled to receive the severance payments and continued benefits
coverage on the same terms and conditions as set forth in Section 4(b) above;
provided that no Offsets shall apply to any severance otherwise due under this
Section 4(c). For purposes of clarification, under no circumstances are you
entitled to receive payments under both Sections 4(b) and 4(c). In the event of
a Change of Control, all stock options then granted to you by Dendrite will
immediately vest and all sale restrictions will be lifted.

(d)     The making of any Severance Payments and the provision of benefits under
Sections 4(b) or 4(c) hereunder is conditioned upon the signing of a separation
agreement and general release in form and substance satisfactory to Dendrite
under which you release Dendrite and its affiliates together with their
respective officers, directors, shareholders, employees, agents and successors
and assigns from any and all claims you may have against them. You will not be
required to release your rights under Dendrite’s benefit and retirement plans,
stock plans, or any rights that you may have to coverage and indemnification
pursuant to law or Dendrite policies. In the event you breach Sections 2, 3, 5
and 6 of the General Terms and Conditions of Employment, in addition to any
other remedies at law or in equity, Dendrite may cease making any Severance
Payment otherwise due under Sections 4(b) or 4(c). Nothing herein shall affect
any of your obligations or Dendrite’s rights under this Agreement.

- 4 -

--------------------------------------------------------------------------------

(e)     In the event you terminate your employment with Dendrite or Dendrite
terminates your employment for "Cause" it is understood and agreed that
Dendrite's only obligation is to pay you your base salary through the date of
your termination and to offer you COBRA coverage in accordance with applicable
law.

It is understood and agreed that the Agreement is subject to approval by
Dendrite’s Board of Directors. Please sign where indicated below to acknowledge
your agreement to the Specific Terms and Conditions (“Special Terms”) set forth
above and the General Terms and Conditions of Employment attached hereto
(“General Terms”), both of which together shall form the terms and conditions of
your employment (the “Agreement”).

Sincerely,

/s/ JOHN BAILYE

John Bailye


 

Accepted and agreed to:

/s/ JEFF BAIRSTOW                                    
Jeff Bairstow

Date:   11/28/05                                               

- 5 -

--------------------------------------------------------------------------------

DENDRITE INTERNATIONAL, INC.
GENERAL TERMS & CONDITIONS OF EMPLOYMENT
(together with the Specific Terms and Conditions of Employment, the “Agreement”)

1.     INFORMATION AND BUSINESS OPPORTUNITY.     During your employment with
Dendrite, you may acquire knowledge of (i) information that is relevant to the
business of Dendrite or its affiliates or (ii) knowledge of business
opportunities pertaining to the business in which Dendrite or its affiliates are
engaged. You shall promptly disclose to Dendrite that information or business
opportunity but shall not disclose it to anyone else without Dendrite’s written
consent.

2.     DENDRITE AND CLIENT CONFIDENTIAL INFORMATION.     As a result of your
employment with Dendrite, you will acquire information which is proprietary and
confidential to Dendrite and its affiliates (“Confidential Information”). This
Confidential Information includes, but is not limited to, Dendrite’s proprietary
software, technical and commercial information, instruction and product
information, the design, “look and feel” and capabilities of Dendrite’s product,
Dendrite’s proprietary training program methodology regarding the utilization of
electronic territory management software and associated client support services,
Dendrite’s methodology for promoting its products and services to its clients,
Dendrite’s proprietary Graphic User Interface, the navigational paths through
which Dendrite’s clients input and access information stored in the proprietary
software, the particularized needs and demands of Dendrite’s clients and the
customizations Dendrite makes to its proprietary software to meet those clients’
needs, financial arrangements, salary and compensation information, competitive
status, pricing policies, knowledge of suppliers, technical capabilities,
discoveries, algorithms, concepts, software in any stage of development,
designs, drawings, specifications, techniques, models, data, technical manuals,
training guides and manuals, research and development materials, processes,
procedures, know-how and other business affairs relating to Dendrite.
Confidential Information also includes any and all technical information
involving Dendrite’s work. In addition, Dendrite may be furnished information
and data which is proprietary and confidential to its clients, partners,
suppliers and other third parties (“Third Parties”). You agree to use the
Confidential Information of Dendrite and Third Parties solely during and in
furtherance of your employment with Dendrite. You agree to keep all such
Confidential Information confidential and agree not to reveal it at any time
without the express written consent of Dendrite. This obligation is to continue
in force after employment terminates for whatever reason.

Confidential Information shall not include information which the receiving party
can demonstrate: (a) is or becomes available to the public through no breach of
this Agreement; (b) was previously known by the receiving party without any
obligation to hold it in confidence; (c) is received from a third party free to
disclose such information without restriction; (d) is independently developed by
the receiving party without the use of Confidential Information of the
disclosing party; (e) is approved for release by written authorization of the
disclosing party, but only to the extent of and subject to such conditions as
may be imposed in such written authorization; (f) is required by law or
regulation to be disclosed, but only to the extent and for the purposes of

1  Initial here _______ 


--------------------------------------------------------------------------------

such required disclosure; or, (g) is disclosed in response to a valid order of a
court and other governmental body of the United States or any political
subdivision thereof, but only to the extent of and for the purposes of such
order; provided, however, that the receiving party shall first notify the
disclosing party of the order and permit the disclosing party to seek an
appropriate protective order.

3.     RETURN OF PROPERTY.     Upon termination of employment for any reason or
upon the request of Dendrite, you shall fully account for and return to Dendrite
all property which you received, prepared or helped prepare in connection with
your employment including, but not limited to, all copies of any confidential
information or records, data, materials, disks, notes, notebooks, blueprints,
client lists or other papers or material in any tangible media or computer
readable form belonging to Dendrite or to any of its clients, partners and
suppliers. You will not retain any copies, duplicates, reproductions or excerpts
thereof.

4.     INVENTIONS.     All work performed by you and all materials, products,
deliverables, inventions, software, ideas, disclosures and improvements, and
copyrighted material made or conceived by you, solely or jointly, in whole or in
part, during your employment with Dendrite (even if completed following the
termination of your employment) that relate to any matters pertaining to the
business of Dendrite shall be the property of Dendrite and shall be deemed to be
a work made for hire. To the extent that title to any of the foregoing shall
not, by operation of law, vest in Dendrite, all right, title and interest
therein are hereby irrevocably assigned to Dendrite. You agree to give Dendrite
or any person or entity designated by Dendrite reasonable assistance required to
perfect its rights therein.

5.     RESTRICTION ON FUTURE EMPLOYMENT.     You acknowledge (i) the highly
competitive nature of the business and the industry in which Dendrite competes;
(ii) that you will acquire and have access to confidential information as
described in Section 2 of the General Terms; (iii) that, as a key employee of
Dendrite, you will participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, you will
obtain knowledge of the “know-how” and business practices of Dendrite, in which
matters Dendrite has a substantial proprietary interest; and (iv) that your
employment hereunder requires the performance of services which are special,
unique, extraordinary and intellectual in character, and your position with
Dendrite places you in a position of confidence and trust with the clients and
employees of Dendrite. In the course of your employment with Dendrite, you will
develop a personal relationship with the clients of Dendrite and a knowledge of
those clients’ affairs and requirements, and that the relationship of Dendrite
with their established clientele will therefore be placed in your hands in
confidence and trust. You consequently agree that it is reasonable and necessary
for the protection of the confidential information, goodwill and business of
Dendrite that you make the covenants contained herein and that Dendrite would
not have entered into this Agreement unless the covenants set forth in this
Section 5 were contained in this Agreement. Accordingly, you agree that during
the period that you are employed by Dendrite and for a period of eighteen (18)
months thereafter, you shall not, as an individual, employee, consultant,
partner, shareholder, or in association with any other person, business or
enterprise, except on behalf of Dendrite, directly or indirectly, and regardless
of the reason for your ceasing to be employed by Dendrite:

2  Initial here _______ 


--------------------------------------------------------------------------------

 

(a)     perform services that compete with the business or business conducted by
Dendrite or any of its affiliates or render services to any person or entity
which competes with the business of businesses conducted by Dendrite or any of
its affiliates (or which business Dendrite can at the time of your termination
of employment establish it will likely conduct within one (1) year following the
date of your termination);

(b)     attempt in any manner to solicit or accept from any client business of
the type performed by Dendrite or to persuade any client to cease to do business
or to reduce the amount of business which any such client has customarily done
or is reasonably expected to do with Dendrite, whether or not the relationship
between Dendrite and such client was originally established in whole or in part
through your efforts;

(c)     employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of Dendrite to terminate their employment or engagement with
Dendrite; or

(d)     render to or for any client any services of the type rendered by
Dendrite (unless such services are rendered directly to a client as an employee
of such client, in which case this Section 5(d) shall not apply).

As used in this Section 5, the term “Dendrite” shall mean Dendrite and its
affiliates, and the term “client” shall mean (1) anyone who is a client of
Dendrite on the date of your termination or, if your employment shall not have
terminated, at the time of the alleged prohibited conduct (any such applicable
date being called the “Determination Date”), but only if you solicited, rendered
services for, or were otherwise involved with any such client at any time during
your employment with Dendrite; (2) anyone who was a client of Dendrite at any
time during the one (1) year period immediately preceding the Determination
Date; but only if you solicited, rendered services for, or were otherwise
involved with any such client at any time during your employment with Dendrite;
(3) any prospective client to whom Dendrite had made a new business presentation
(or similar offering of services) at any time during the one (1) year period
immediately preceding the Determination Date; but only if you actively
participated in or supervised such new business presentation (or similar
offering of services); and (4) any prospective client to whom Dendrite made a
new business presentation (or similar offering of services) at any time within
six (6) months after the date of your termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of your termination, and only
if you actively participated in or supervised such discussions). For purposes of
this clause, it is agreed that a general mailing or an incidental contact shall
not be deemed a “new business presentation or similar offering of services” or a
“discussion”. In addition, if the client is part of a group of companies which
conducts business through more than one entity, division or operating unit,
whether or not separately incorporated (a “Client Group”), the term “client” as
used herein shall also include each entity, division and operating unit of the
Client Group where the same management group of the Client Group has the
decision making authority or significant influence with respect to contracting
for services of the type rendered by Dendrite.

3  Initial here _______ 


--------------------------------------------------------------------------------

For an eighteen (18) month period after the termination of your employment for
any reason whatsoever, you agree to promptly notify Dendrite in writing the
identity of all subsequent employers. You agree to provide such information as
Dendrite may from time to time request to determine your compliance with the
terms of this Agreement.

6.             NON-DISPARAGEMENT.     You agree that you will not at any time
make any statement, observation or opinion, or communicate any information
(whether oral or written) that is likely to come to the attention of any client
or employee of Dendrite or any member of the media, which statement is
derogatory of or casts in a negative light Dendrite or its officers, directors
and employees or otherwise engage in any activity which is inimical to the
interests of the Company.

7.             OUTSIDE CONTRACTING.     You shall not enter into any agreements
during your employment by Dendrite to provide services to any company, person or
organization outside of your employment by Dendrite (an “Outside Agreement”)
without the prior written express consent from Dendrite. You must notify
Dendrite of your intent to enter into an Outside Agreement specifying therein
the other party to such Outside Agreement and the type of services to be
provided by you. Dendrite shall not unreasonably withhold permission to you to
enter into Outside Agreements unless such Outside Agreements (i) are with
competitors or potential competitors of Dendrite, or (ii) as determined in
Dendrite’s sole discretion, shall substantially hamper or prohibit you from
satisfactorily carrying out all duties assigned to you by Dendrite. The parties
agree that you may serve on the Board of Directors of another company during the
duration of this Agreement so long as that company is not in a business that
directly competes with Dendrite and that you disclose this Board position to
Dendrite prior to your acceptance of any such position.

8.             REMEDIES.     The parties agree that in the event you breach or
threaten to breach this Agreement, money damages may be an inadequate remedy for
Dendrite and that Dendrite will not have an adequate remedy at law. It is
understood, therefore, that in the event of a breach or threatened breach of
this Agreement by you, Dendrite shall have the right to obtain from a court of
competent jurisdiction restraints or injunctions prohibiting you from breaching
or threatening to breach this Agreement. In that event, the parties agree that
Dendrite will not be required to post bond or other security. It is also agreed
that any restraints or injunctions issued against you shall be in addition to
any other remedies which Dendrite may have available to it.

9.             ARBITRATION

(a)     If any dispute arises between you and Dendrite that the parties cannot
resolve themselves, including any dispute over the application, validity,
construction, or interpretation of this Agreement, arbitration in accordance
with the then-applicable employment law rules of the American Arbitration
Association shall provide the exclusive remedy for resolving any such dispute,
regardless of its nature; provided, however, that

4  Initial here _______ 


--------------------------------------------------------------------------------

Dendrite may enforce your obligation to provide services under this Agreement
and your obligations under Sections 1 through 7 hereof by an action for
injunctive relief and damages in a court of competent jurisdiction at any time
prior or subsequent to the commencement of an arbitration proceeding as herein
provided. This Section 9 shall apply to any and all claims arising out of your
employment and its termination, under state and federal statutes, local
ordinances, and the common law including, without limitation Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Equal
Pay Act, the Employee Retirement Income Security Act, as amended, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the New Jersey Family Leave Act, the New Jersey Conscientious Employee
Protection Act, the New Jersey Civil Rights Act and the New Jersey Law Against
Discrimination.

(b)     You have read and understand this Section 9 which discusses arbitration.
You understand that by signing this Agreement, you agree to submit any claims
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, or your employment or the termination thereof, to binding arbitration,
and that this arbitration provision constitutes a waiver of your right to a jury
trial and relates to the resolution of all disputes relating to all aspects of
the employer/employee relationship. You further understand that other options
such as federal and state administrative remedies and judicial remedies exist
and know that by signing this Agreement those remedies are forever precluded and
that regardless of the nature of your complaint, you know that it can only be
resolved by arbitration.

(c)     Unless the parties agree otherwise, any arbitration shall be
administered by and take place in the offices of the American Arbitration
Association in Somerset, New Jersey. If that office is not available, the
arbitration then the arbitrator shall determine the location of the arbitration
within New Jersey.

10.     SEVERABILITY.     If any provision of this Agreement shall be declared
invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein. Moreover, if any one or more of
the provisions contained in this Agreement is held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

11.     NOTICES.     In the event any notice is required to be given under the
terms of this Agreement, it shall be delivered in the English language, in
writing, as follows:

5 Initial here _______ 

--------------------------------------------------------------------------------

If to you:  To the address set forth on the first page of this Agreement    If
to Dendrite: Attn: General Counsel
Dendrite International, Inc.
1405 Route 206 South
Bedminster, NJ 07921 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

12.          PRIOR EMPLOYMENT.     You represent and warrant that you have not
taken or otherwise misappropriated and do not have in your possession or control
any confidential and proprietary information belonging to any of your prior
employers or connected with or derived from your service to prior employers. You
represent and warrant that you have returned to all prior employers any and all
such confidential and proprietary information. You further acknowledge,
represent and warrant that Dendrite has informed you that you are not to use or
cause the use of such confidential or proprietary information in any manner
whatsoever in connection with your employment by Dendrite. You agree, represent
and warrant that you will not use such information. You shall indemnify and hold
harmless Dendrite from any and all claims arising from any breach of the
representations and warranties in this Section.

13.          MISCELLANEOUS.

(a)     This Agreement shall be governed by and construed in accordance with the
laws of New Jersey, without regard to the conflicts of laws. Competent courts of
jurisdiction in New Jersey shall have exclusive jurisdiction to entertain any
legal or equitable action with respect to Sections 1 through 8 of the General
Terms except that Dendrite may institute any such suit against you in any
jurisdiction in which you may be at the time. In the event suit is instituted in
New Jersey, it is agreed that service of summons or other appropriate legal
process may be affected upon any party by delivering it to the last known
address.

(b)     Your rights or obligations under the terms of this Agreement or of any
other agreement with Dendrite may not be assigned. Any attempted assignment will
be void as to Dendrite. Dendrite may, however, assign its rights to any
affiliated or successor entity.

(c)     This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior negotiations, discussions,
agreements or understandings between the parties hereto pertaining to the
subject matter hereof. No representations, oral or otherwise, with respect to
the subject matter of this Agreement have been made by either party. This
Agreement may not be modified or waived except by a writing signed by both
parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

6 Initial here _______ 


--------------------------------------------------------------------------------

(d)     This Agreement shall be binding upon and inure to the benefit of your
heirs and personal representatives and to the successors and assigns of
Dendrite.

7 Initial here _______ 


--------------------------------------------------------------------------------

EXHIBIT A TO DENDRITE SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT

(a)     “Cause” as used in this Agreement shall mean (i) any gross misconduct on
the part of you while employed by Dendrite with respect to your duties under
this Agreement, (ii) the engaging by you in an indictable offense while employed
by Dendrite which relates to your duties under this Agreement or which is likely
to have a material adverse effect on the business of Dendrite, (iii) the
commission by you of any willful or intentional act while employed by Dendrite
which injures in any material respect or could reasonably be expected to injure
in any material respect the reputation, business or business relationships of
Dendrite, including without limitation, a breach of Sections 1 through 7 of the
General Terms and Conditions of Employment, or (iv) the engaging by you through
gross negligence in conduct while employed by Dendrite which injures materially
or could reasonably be expected to injure materially the business or reputation
of Dendrite.

(b)     “Disability” as used in this Agreement shall have the same meaning as
that term, or such substantially equivalent term, has in any group disability
policy carried by Dendrite. If no such policy exists, the term “Disability”
shall mean the occurrence of any physical or mental condition which materially
interferes with the performance of your customary duties in your capacity as an
employee where such disability has been in effect for a period of six (6) months
(excluding permitted vacation time), which need not be consecutive, during any
single twelve (12) month period.

(c)     “Good Reason” as used in this Agreement shall mean, without your express
written consent, the occurrence of any of the following events concurrently with
or within one (1) year following a “Change in Control” (as defined below) which
is not corrected within ten (10) days following written notice of such event
given by you to Dendrite:

(i)     the assignment to you of any duties or responsibilities materially and
adversely inconsistent with your position (including any material diminution of
such duties or responsibilities) or (B) a material and adverse change in your
reporting responsibilities, titles or offices with Dendrite;

(ii)    any material breach by Dendrite this Agreement with respect to the
making of any compensation payments;

(iii)   any requirement of Dendrite that you be based anywhere other than in a
thirty-five (35) mile radius of the Dendrite office you are based in on the date
of the consummation of the Change in Control;

(iv)   the failure of Dendrite to continue in effect any employee benefit plan,
compensation plan, welfare benefit plan or fringe benefit plan (such plans being
referred to herein as “Welfare Plans”) in which you are participating as of the
date of this Agreement (or as such benefits and compensation may be increased
from time to time), or the taking of any action by 

--------------------------------------------------------------------------------

Dendrite which would materially and adversely affect your participation inor
materially reduce your benefits under such Welfare Plans (other than an
across-the-board reduction of such benefits affecting senior executives of
Dendrite) unless (i) you are permitted to participate in other plans providing
you with substantially comparable benefits (at substantially comparable cost
with respect to the Welfare Plans), (ii) any such Welfare Plan does not provide
material benefits to you (determined in relation to your compensation and
benefits package), (iii) such failure or action is taken at the direction of you
or with your consent, or (iv) such failure or action is required by law; or

(v)    the failure of Dendrite to obtain an agreement from a successor employer
to assume Dendrite’s obligations under this Agreement in the event of a Change
in Control.

You must notify Dendrite of any event constituting Good Reason within ninety
(90) days following your knowledge of its existence or such event shall not
constitute Good Reason.

(d)     “Change in Control” as used in this Agreement shall mean the occurrence
of any one of the following events:

(i)     any “person” (as such term is defined in Section 3(a)(9) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Dendrite representing 33 1/3% or more of the
combined voting power of Dendrite’s then outstanding securities eligible to vote
for the election of the Board (the “Dendrite Voting Securities”); provided,
however, that the event described in this subsection (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
Dendrite or any subsidiary, (B) by any employee benefit plan sponsored or
maintained by Dendrite or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Control Transaction (as defined in subsection (iii)), or (E) a transaction
(other than one described in subsection (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Incumbent Board (as
defined below) approves a resolution providing expressly that the acquisition
pursuant to this clause (E) does not constitute a Change in Control under this
subsection (i);

(ii) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to such date,
whose election or nomination for election was approved by a vote of at least
two-thirds of the directors comprising the Incumbent Board (either by a specific
vote or by approval of the proxy statement of Dendrite in which such person is
named as a nominee for director, without objection to such nomination) shall be
considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of Dendrite as a result

--------------------------------------------------------------------------------

of an actual or threatened election contest with respect to directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be a member of the
Incumbent Board;

(iii)     the shareholders of Dendrite approve a merger, consolidation, share
exchange or similar form of corporate reorganization of Dendrite or any such
type of transaction involving Dendrite or any of its subsidiaries (whether for
such transaction or the issuance of securities in the transaction or otherwise)
(a “Business Combination”), unless immediately following such Business
Combination: (A) more than 50% of the total voting power of the publicly traded
corporation or effective control resulting from such Business Combination
(including, without limitation, any corporation which directly or indirectly has
beneficial ownership of 100% of Dendrite Voting Securities or all or
substantially all of the assets of Dendrite and its subsidiaries) eligible to
elect directors of such corporation would be represented by shares that were
Dendrite Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power
would be in substantially the same proportion as the voting power of such
Dendrite Voting Securities immediately prior to the Business Combination, and
(B) no person (other than any publicly traded holding company resulting from
such Business Combination, any employee benefit plan sponsored or maintained by
Dendrite (or the corporation resulting from such Business Combination), or any
person which beneficially owned, immediately prior to such Business Combination,
directly or indirectly, 33-1/3% or more of Dendrite Voting Securities (a
“Dendrite 33-1/3% Stockholder”)) would become the beneficial owner, directly or
indirectly, of 33-1/3% or more of the total voting power of the outstanding
voting securities eligible to elect directors of the corporation resulting from
such Business Combination and no Dendrite 33-1/3% Stockholder would increase its
percentage of such total voting power and (C) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination would be members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (a “Non-Control Transaction”); or

(iv)     the shareholders of Dendrite approve a plan of complete liquidation or
dissolution of Dendrite or the sale or disposition of all or substantially all
of the Dendrite’s assets.

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33 1/3% of Dendrite Voting Securities as a result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided, that if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial owner of additional Dendrite Voting Securities that increases the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
person, then a Change in Control of Dendrite shall occur.